DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of typo: “:” in line 4. It appears that it should be “;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al (U.S. Patent No. 2016/0003938, hereafter Gazit) in view of Achour et al. (U.S. Patent No. 2019/0173196, hereafter Achour).
1, Gazit discloses that a radar system ([0007] line 2) for scanning a surrounding environment of a vehicle during automated driving ([0004] lines 3-4, vehicle, environment; intended use in automated driving), comprising: 
one or more processors ([0005] line 3); 
a memory communicably coupled to the one or more processors and storing ([0016] lines 10-12); 
a scanning module including instructions ([0032] lines 6-9) that when executed by the one or more processors cause the one or more processors to: 
detect an object by using an antennas ([0034] lines 9-10; [0029] lines 13-15, radar signal from antenna); 
scan the object by using a fine beam formed by an antennas ([0059] lines 17-21, “focus the beam” is “fine beam”, “enhanced detection” and “tracking” are “scan”); and 
a tracking module including instructions that when executed by the one or more processors cause the one or more processors to: 
track the object by using the fine beam ([0059] line 17-21, “adjustment of the beam” is a tracking module; [0040] lines 15-18, adjust is performed by processor; [0032] lines 6-9, instructions). 
	However, Gazit does not explicitly disclose a three-dimensional beam formed by a layered array of end-fire antennas. In the same field of endeavor, Achour discloses that
a three-dimensional beam formed by a layered array of end-fire antennas [Fig.6, layered; [0040] lines 9-10 (layered), 10-14(configurations for beam generation); It is well known that “endfire” is achieved by selecting proper phase of the antenna elements and three-dimensional beams are generated by layered antennas. Both are achieved in configurations for beam generation. For layered antenna array, the endfire pattern is required.]; 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to use layered antenna array. Doing so would generate beams at a given direction and phase because the antenna elements and the number of layers can be designed to achieve a desired performance, as recognized by Achour ([0040] lines 10-14).

Regarding claim 2, which depends on claim 1, Gazit does not disclose independent control for different layer of antennas.  In the same field of endeavor, Achour discloses that in the radar system,
the scanning module includes instructions to scan the object further including instructions to generate the fine three-dimensional beam by independent control of a first layer of the layered array by using a first sub-array ([0055] lies 10-11, control subarray; [0057] lines 1-2, individually operate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element. Doing so would generate different beams as needed because antenna controller can control the operation parameters of antenna elements by changing the specific configurations and conditions of antenna, as recognized by Achour ([0027] lines 1-4; [0028] lines 6-8, 13-16).

Regarding claim 3, which depends on claims 1-2, Gazit does not disclose independent control for different layer of antennas.  In the same field of endeavor, Achour discloses that in the radar system, the scanning module includes instructions to scan the object further including instructions to 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element. Doing so would generate different beams as needed because antenna controller can control the operation parameters of antenna elements by changing the specific configurations and conditions of antenna, as recognized by Achour ([0027] lines 1-4; [0028] lines 6-8, 13-16).

Regarding claim 4, which depends on claims 1-3, Gazit discloses that in the radar system, the tracking module includes instructions to track the object further including instructions to 
synchronize the first sub-array and the second sub-array by using a distributed local oscillator to control the fine three-dimensional beam and the sub-beam ([0017] line 5, controller do synchronization; It is well known that local oscillator is for timing all controls and signal processing in radar system, which is distributed over the whole system.).

Regarding claim 5, which depends on claim 1, Gazit discloses that in the radar system, the scanning module includes instructions to scan the object further including instructions to 
schedule the three-dimensional beam according to a time period associated with a type of the object and a velocity of the vehicle ([0059] lines 17-21, beam adjust, road/ object is type of object, tracking in proximity thereto is velocity associated. Tracking is schedule.).

Regarding claim 6, which depends on claim 1, Gazit does not explicitly disclose the detail of scanning beam versus object moving status.  In the same field of endeavor, Achour discloses that in the 
generate the three-dimensional beam according to scan parameters that include a beam direction and a beam shape associated with a velocity of the vehicle ([0027] lines 1-4, antenna, control, parameter; [0030] lines 14-19, narrow, direction, moving; [0031] lines 9-10, direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element via parameters based on status of detected objects. Doing so would generate beams as needed because antenna can be dynamically controlled to enable object detection in different environment conditions, as recognized by Achour ([0016] lines 7-10).

Regarding claim 7, which depends on claim 1, Gazit does not explicitly disclose the detail of object status. In the same field of endeavor, Achour discloses that in the radar system, the scanning module includes instructions to scan the object further including instructions to 
determine coordinates ([0031] lines 12-14, parameters and dimensions of object), a relative angle to the vehicle ([0022] line 4), a distance (It is well known that radar measures distance.), and a ground height of the object ([0047] lies 9-11, elevation of a roadway, which is an object) according to a road position of the vehicle (It is well known that the measurements of radar, which is mounted on a vehicle, are relative values. All measurements are according to a road position of the vehicle.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object feature extraction part in Gazit by the teachings of Achour to collect more information from detected object. Doing so would obtain the same information as in the claim.

8, which depends on claim 1, Gazit discloses that in the radar system, the scanning module includes instructions to scan the object further including instructions to 
scan the object continuously by using the fine three- dimensional beam to maintain presence of the object ([0059] lines 17-21, tracking, focus, direction, enhance).

Regarding claim 9, which depends on claim 1, Gazit discloses that in the radar system, the scanning module includes instructions to detect the object further including instructions to 
detect the object by satisfaction of a threshold associated with a boundary of the object ([0063] lines 6-8, road curvature is a boundary of a detected object.).


Regarding claim 10, Gazit discloses that a non-transitory computer-readable medium ([0045] lines 8-9) for scanning a surrounding environment of a vehicle by radar during automated driving ([0004] lines 3-4, vehicle, environment; intended use in automated driving) and including instructions that when executed by one or more processors cause the one or more processors ([0045] lines 9-12) to: 
detect an object by using an antennas ([0034] lines 9-10; [0029] lines 13-15, radar signal from antenna); 
scan the object by using a fine beam formed by an antennas ([0059] lines 17-21, “focus the beam” is “fine beam”, “enhanced detection” and “tracking” are “scan”); and 
track the object by using the fine beam ([0059] line 17-21).
However, Gazit does not explicitly disclose a three-dimensional beam formed by a layered array of end-fire antennas. In the same field of endeavor, Achour discloses that
a three-dimensional beam formed by a layered array of end-fire antennas [Fig.6, layered; [0040] lines 9-10 (layered), 10-14(configurations for beam generation); It is well known that “endfire” is 
scan the object ([0030] lines 1-3, scan FoV) by using a fine three-dimensional beam formed by a section of the layered array of end-fire antennas ([0019] lines 17, pencil beam is fine beam; [0040] line 13, subarray is a section of array ) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to use layered antenna array. Doing so would generate beams at a given direction and phase because the antenna elements and the number of layers can be designed to achieve a desired performance, as recognized by Achour ([0040] lines 10-14).

Regarding claim 11, which depends on claim 10, Gazit does not disclose independent control for different layer of antennas.  In the same field of endeavor, Achour discloses that in the non-transitory computer-readable medium, the instructions to scan the object further include instructions to 
generate the fine three-dimensional beam by independent control of a first layer of the layered array by using a first sub-array ([0055] lies 10-11, control subarray; [0057] lines 1-2, individually operate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element. Doing so would generate different beams as needed because antenna controller can control the operation parameters of antenna elements by changing the specific configurations and conditions of antenna, as recognized by Achour ([0027] lines 1-4; [0028] lines 6-8, 13-16).


Regarding claim 12, Gazit discloses that a method for scanning a surrounding environment of a vehicle by radar during automated driving ([0004] lines 3-4, vehicle, environment; intended use in automated driving), the method comprising: 
detecting an object by using an antennas ([0034] lines 9-10; [0029] lines 13-15, radar signal from antenna); 
scanning the object by using a fine beam formed by an antennas ([0059] lines 17-21, “focus the beam” is “fine beam”, “enhanced detection” and “tracking” are “scan”); and 
tracking the object by using the fine beam ([0059] line 17-21).
However, Gazit does not explicitly disclose a three-dimensional beam formed by a layered array of end-fire antennas. In the same field of endeavor, Achour discloses that
a three-dimensional beam formed by a layered array of end- fire antennas [Fig.6, layered; [0040] lines 9-10 (layered), 10-14(configurations for beam generation); It is well known that “endfire” is achieved by selecting proper phase of the antenna elements and three-dimensional beams are generated by layered antennas. Both are achieved in configurations for beam generation. For layered  antenna array, the endfire pattern is required.]; 
scanning the object ([0030] lines 1-3, scan FoV) by using a fine three-dimensional beam formed by a section of the layered array of end-fire antennas ([0019] lines 17, pencil beam is fine beam; [0040] line 13, subarray is a section of array.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to use layered antenna array. Doing so would generate beams at a given direction and phase because the antenna elements and the number of layers can be designed to achieve a desired performance, as recognized by Achour ([0040] lines 10-14).

Regarding claim 13, which depends on claim 12, Gazit does not disclose independent control for different layer of antennas.  In the same field of endeavor, Achour discloses that in the method, scanning the object further comprises 
generating the fine three-dimensional beam by independent control of a first layer of the layered array by using a first sub-array ([0055] lies 10-11, control subarray; [0057] lines 1-2, individually operate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element. Doing so would generate different beams as needed because antenna controller can control the operation parameters of antenna elements by changing the specific configurations and conditions of antenna, as recognized by Achour ([0027] lines 1-4; [0028] lines 6-8, 13-16).

Regarding claim 14, which depends on claims 12-13, Gazit does not disclose independent control for different layer of antennas.  In the same field of endeavor, Achour discloses that in the method, scanning the object further comprises 
generating a sub-beam by independent control of a second layer of the layered array by using a second sub-array ([0055] lies 10-11, control subarray; [0057] lines 1-2, individually operate; each layer has its own beam.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element. Doing so would generate different beams as needed because antenna controller can control the operation parameters of antenna elements by changing the specific configurations and conditions of antenna, as recognized by Achour ([0027] lines 1-4; [0028] lines 6-8, 13-16).

Regarding claim 15, which depends on claims 1-3, Gazit discloses that in the method, tracking the object further comprises 
synchronizing the first sub-array and the second sub-array by using a distributed local oscillator to control the fine three- dimensional beam and the sub-beam ([0017] line 5, controller do synchronization; It is well known that local oscillator is for timing all controls and signal processing in radar system, which is distributed over the whole system.).

Regarding claim 16, which depends on claim 12, Gazit discloses that the method further comprising 
scheduling the three-dimensional beam according to a time period associated with a type of the object and a velocity of the vehicle ([0059] lines 17-21, beam adjust, road/ object is type of object, tracking in proximity thereto is velocity associated. Tracking is schedule. ).

Regarding claim 17, which depends on claim 12, Gazit does not explicitly disclose the detail of scanning beam versus object moving status.  In the same field of endeavor, Achour discloses that the method further comprising 
generating the three-dimensional beam according to scan parameters that include a beam direction and a beam shape associated with a velocity of the vehicle ([0027] lines 1-4, antenna, control, parameter; [0030] lines 14-19, narrow, direction, moving; [0031] lines 9-10, direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gazit with the teachings of Achour to control individual antenna element via parameters based on status of detected objects. Doing so would generate beams 

Regarding claim 18, which depends on claim 12, Gazit does not explicitly disclose the detail of object status. In the same field of endeavor, Achour discloses that in the method, scanning the object further comprises 
determining coordinates ([0031] lines 12-14, parameters and dimensions of object), a relative angle to the vehicle ([0022] line 4), a distance (It is well known that radar measures distance.), and a ground height of the object ([0047] lies 9-11, elevation of a roadway, which is an object) according to a road position of the vehicle (It is well known that the measurements of radar, which is mounted on a vehicle, are relative values. All measurements are according to a road position of the vehicle.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object feature extraction part in Gazit by the teachings of Achour to collect more information from detected object. Doing so would obtain the same information as in the claim.

Regarding claim 19, which depends on claim 12, Gazit  discloses that in the method, scanning the object further comprises 
scanning the object continuously by using the fine three-dimensional beam to maintain presence of the object ([0059] lines 17-21, tracking, focus, direction, enhance).

Regarding claim 20, which depends on claim 12, Gazit discloses that in the method, detecting the object further comprises 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648